ALLEN, J.
1. In construing a statute which imposes specific penalties for its violation, the court must examine the entire act to determine whether or not it was the purpose of the legislature, in addition to imposing express penalties for the violation of the law, to render void any contract based on the prohibited act.
2. Viewing the Blue Sky Law, Sections 6373-1, et seq., General Code, as a whole, it was *90not the intent of the legislature to make void sales of stock made in violation of the statute but- to punish persons who did not comply with the provisions of the statute in making such sales of stock.
3. Recovery can be had upon an action for a stock subscription received by a corporation which falls within the provisions of sub-section (f) of the paragraph upon Exceptions, Section 6373-2 of the General Code, even though such corporation has failed to file with the Commissioner, prior to the disposal of said stock, a written statement setting forth the existence of all such facts mentioned in sub-section (f) of the paragraph upon Exceptions, Section 6373-2, General Code, and setting forth that such issuer is formed for the purpose of doing business within the state.
4. Where a suit is brought against a partnership consisting of several individuals, and none of whom is served in the action, it is reversible error, in the absence of appearance otherwise, to hold the partnership not served liable for the debt. Judgment affirmed.
Marshall, CJ., Jones, Matthias, Day, Kinkade and Robinson, JJ., concur.